DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 12/8/21.  Claims 10, 11, 13, 18-20, 22, and 27-29 are pending in the application.  Claims 1-9, 12, 14-17, 21, and 23-26 are cancelled.  Applicants’ arguments have been respectfully and carefully considered.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far et al. (US 2014/0074928) and further in view of Thomas et al. (US 2016/0048770) and Brown et al. (US 2010/0281068).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown and further in view of Song et al. (US 9,208,179).
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown and further in view of Austermann (US 2012/0117076).
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown, and further in view of Ranganathan et al. (US 2008/0040308).
s 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown, and further in view of Sanchez et al., Semantic similarity estimation in the biomedical domain, April 2011.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far et al. (US 2014/0074928) and further in view of Thomas et al. (US 2016/0048770) and Brown et al. (US 2010/0281068).

 With respect to claim 10, B’Far teaches a system, the system comprising: 
a processor (B’Far, Fig. 9, 902); and 
storage coupled to the processor, wherein the storage stores program instructions (B’Far, Fig. 9, 908), and wherein the program instructions, when executed by the processor perform: 
normalizing a collection of information sets into normalized information sets, wherein each of the normalized information sets comprises one or more attributes (B’Far, pa 0046, extract and store data from multiple sources and store with a common data storage schema, and wherein each of the one or more attributes has a weight (B’Far, Fig. 4 step 414 & pa 0070, attributes may be weighted depending on their reliability and/or uniqueness and calculate heuristic and store), wherein the information sets in the collection comprise user representations in heterogeneous formats (B’Far, pa 0046, many of the external data sources 104
and/or internal data sources 106 may provide data that is organized in different ways.), and wherein each of the user representations is used to access a different application of a plurality of applications (B’Far, pa 0004, Today a preponderance of people in the developed world have used social media in one form or another, creating social media profiles that allow them to share information with others. Many people have multiple accounts across different social media networks); 
grouping the normalized information sets into a plurality of buckets using user names (B’Far, pa 0064, Returning to the process 300, a determination may be made 306 whether the second profile is identified by the first profile.).;
for each pair of the normalized information sets in each of the plurality of buckets, 
determining a sub-similarity score for each corresponding attribute by comparing each attribute in that pair (B’Far, Fig. 3 step 310 & pa 0065, match heuristics are calculated & Fig. 4 step 410, identify attributes of second profile matching attributes of first profile); 
determining a weighted similarity score for each corresponding attribute in that pair based on the sub-similarity score and the weight for that attribute (B’Far, Fig. 4 step 414 & pa 0070, attributes may be weighted 
determining a similarity score for the pair by comparing each normalized information set in that pair based on each weighted similarity score for each corresponding attribute (B’Far, Fig. 3, step 312 & pa 0065, calculate match score based on calculated profile match heuristics).
B’Far doesn't expressly discuss wherein each of the user representations is used to access a different application of a plurality of applications; in response to determining the sub-similarity score, determining a weighted similarity score for each corresponding attribute in that pair based on the sub-similarity score and the weight for that attribute; and merging each pair classified as a match based on the similarity score for that pair to integrate the user representations; treating at least one pair and the similarity score of the at least one pair as a new object in a bucket of the plurality of buckets.
Thomas teaches grouping the normalized information sets into a plurality of buckets (Thomas, pa 0023, Entity resolution system 104, itself, illustratively includes partition component 146 that partitions the input record set 138 into a set of blocks 148…Each instance of an entity matching component 152 operates on a separate record block 148 and identifies records within that record block that are referring to the same customer);
determining a weighted similarity score for each corresponding attribute in that pair based on the sub-similarity score and the weight for that attribute (Thomas, pa 0034, if the comparison measure does not meet a threshold value, obtain attribute weights to know which attributes are more important than others);

treating at least one pair and the similarity score of the at least one pair as a new object in a bucket of the plurality of buckets; merging each pair classified as a match based on the similarity score for that pair to integrate the user representations (Thomas, pa 0035, if the pairwise match result meets a threshold value, record matcher identifies the two records as matching and the record update component updates records with the resolved match).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified B’Far with the teachings of Thomas because the disparate applications can have data that could be very useful to another organization (pa 0005), the attribute weights help determine which attributes are more important than others (pa 0034), and the merging provides a comprehensive view of the customer entity for an accessing user (pa 0022).
B’Far in view of Thomas doesn't expressly discuss performing a hold on the data that a user has access to, wherein the user and the data are identified using each merged pair of information sets.
Brown teaches performing a hold on the data that a user has access to, wherein the user and the data are identified using each merged pair of information sets (Brown, pa 0039-0040, the comparison module may compare the 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified B’Far in view of Thomas with the teachings of Brown because it provides links between separate content objects where the relationships are implicit to prevent one by one identification for applying operations (Brown, pa 0002).

	With respect to claim 19, the limitations are essentially the same as in claim 10, and are thus rejected for the same reasons.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown and further in view of Song et al. (US 9,208,179).

With respect to claim 11, B’Far in view of Thomas and Brown teaches the system according to claim 10, as discussed above. B’Far in view of Thomas and Brown doesn't expressly discuss wherein a non-phonetic algorithm is any one of a q-gram algorithm and a suffix algorithm, and wherein the non-phonetic algorithm is used to group the normalized information sets.

It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified B’Far in view of Thomas and Brown to have included the teachings of Song because it provides alphanumeric tokens to be used for data record matching (Song, Col. 4 Li. 13-57).

	With respect to claim 20, the limitations are essentially the same as in claim 11, and are thus rejected for the same reasons.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown and further in view of Austermann (US 2012/0117076).

With respect to claim 13, B’Far in view of Thomas and Brown teaches the system according to claim 12, as discussed above.  B’Far in view of Thomas and Brown doesn't expressly discuss wherein the longest common sub- string is determined using dynamic programming algorithms and is used to determine the similarity score.
	Austermann teaches wherein the longest common sub- string is determined using dynamic programming algorithms and is used to determine the similarity score (Austermann, paragraph 0010, determine similarity score for suffix, pa 0055, 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified B’Far in view of Thomas and Brown to have included the teachings of Austermann because it minimizes resource usage (Austermann, paragraph 0036).

With respect to claim 22, the limitations are essentially the same as in claim 13, and are thus rejected for the same reasons.

Claims 18 and 27 rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown, and further in view of Ranganathan et al. (US 2008/0040308).

With respect to claim 18, B’Far in view of Thomas and Brown teaches the system according to claim 10, as discussed above.  B’Far in view of Thomas and Brown doesn't expressly disclose wherein a combination of a Friend- of-a-Friend ontology, a Resource Description Format and a Web Ontology Language is used for merging each pair of normalized information sets classified as matches.
	B’Far in view of Thomas and Brown and Ranganathan are directed towards determining matching text.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified B’Far in view of Thomas and Brown to have included the teachings of Ranganathan because ontologies indicate the meaning behind data (Ranganathan, paragraph 0023) and the web ontology language describes the ontologies (Ranganathan, pa 0030) providing a common understanding of terms between heterogeneous agents, systems, and organizations (Ranganathan, paragraph 0007).

With respect to claim 27, the limitations are essentially the same as claim 18 and are thus rejected for the same reason.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far in view of Thomas and Brown, and further in view of Sanchez et al., Semantic similarity estimation in the biomedical domain, April 2011.

With respect to claim 28, B’Far in view of Thomas and Brown teaches the system according to claim 10, as discussed above.  B’Far in view of Thomas and Brown doesn't expressly disclose wherein determining the similarity score for each pair of 
Sanchez teaches wherein determining the similarity score for each pair of information sets comprises using a longest common sub-string algorithm to generate an output (Sanchez, pg. 750, section 2.1, concept c & pg. 751, section 2.2, least common .2 subsumer (LCS) which is the most specific taxonomical ancestor common to cl and c2) and using any of an Overlap coefficient and a Dice coefficient with on the output of the longest common sub-string algorithm (Sanchez, pg. 752, section 2.2, Lin’s similarity ratio & pg. 752&753 section 2.3 & Table 3, equation 14, Dice coefficient equation using the LCS of strings cl and c2 to determine similarity coefficients for strings).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Song to have included the teachings of Sanchez because it indicates similarity of the commonality between strings while accounting for the information needed to fully describe them, thus providing a more accurate similarity value (Sanchez, pg. 751-752, section 2.2).

With respect to claim 29, the limitations are essentially the same as claim 18 and are thus rejected for the same reason.

Response to Arguments
Rejection under 35 U.S.C. 103 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169